DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Summa (US Patent 5,517,922) is considered the closest prior art and discloses an adjustable transfer mechanism for a power and free conveyor system, the adjustable transfer mechanism comprising: 
a free track (140) defining a conveyor path for receiving a trolley to be conveyed; 
a first power track (141) defining a first drive path for a first drive member (16) of the first power track to drive the trolley along the free track, wherein the first power track is positioned to extend along the conveyor path up to a divergence point where the first power track diverges from the conveyor path so that the first drive member can drop off the trolley within a transfer zone; and 
a second power track (152) defining a second drive path for a second drive member (16) of the second power track to drive the trolley along the free track, wherein the second power track is positioned to extend along the conveyor path from a convergence point in a downstream direction from the divergence point so that the second drive member can pick up the trolley within the transfer zone.
The primary reason for the allowance of claim 1 is the inclusion of at least one of the divergence and convergence points is adjustable along the conveyor path in 
Regarding claim 12, Summa (US Patent 5,517,922) is considered the closest prior art and discloses a method of operating a power and free conveyor system including an adjustable transfer mechanism, the method comprising: 
providing a first power track (141) that extends along a conveyor path defined by a free track (140) and subsequently diverges from the conveyor path to define a drop-off point whereby a first drive member (16) of the first power track disengages from driving a first trolley positioned on the free track; 
providing a second power track (152) that converges toward the conveyor path to define a pick- up point whereby a second drive member of the second power track engages with the first trolley positioned on the free track.
The primary reason for the allowance of claim 12 is the inclusion of operating an adjustment mechanism to adjust a spacing between the drop-off point and the pick-up point by re-positioning a section of at least one of the first and second power tracks within the adjustable transfer mechanism so that a distance between the drop-off point and the pick-up point is increased or decreased; and operating the first power track and the second power track to transfer a subsequent trolley therebetween with the adjusted spacing between the drop-off point and the pick-up point in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        4/10/2021